Case 1:19-cv-11528-ADB Document 1-7 Filed 04/19/19 Page 1 of 3




               Exhibit G
                                     Case 1:19-cv-11528-ADB Document 1-7 Filed 04/19/19 Page 2 of 3



            ‘522 Patent, Claim 1                                                                      Akamai MAP SDK
1. A computerized method performed by a              MAP SDK utilizes an on-phone application in wireless communication with the Akamai Edge, which is
network server in communication with a               Akamai’s cache serves located “around the ‘edges’ of the internet, so that user requests can be served by a nearby
mobile network comprising;                           edge server rather than by a far-off origin server.”
                                                     https://www.akamai.com/us/en/resources/content-distribution-network.jsp.
(a) collecting from a mobile user device a           Akamai’s MAP SDK provides for “pre-positioning” of content to a “user’s device when “connectivity is
plurality of prior requests from an individual       available and congestion is low.” Akamai’s MAP SDK does this by segmenting users based on a user’s
user for user demand content from said               connection to a “segment.”
network, said plurality of prior requests            https://developer.akamai.com/legacy/assets/downloads/sdk/map/MAP%20SDK%20Configuration%20Guide.pdf
initiated by said mobile user device;
(b) analyzing said plurality of prior requests for   Akamai’s MAP SDK relies upon users being associated “with appropriate content” based on an “ingesting
user demand content collected from said              content” process.
mobile user device with machine learning             https://developer.akamai.com/legacy/assets/downloads/sdk/map/MAP%20SDK%20Configuration%20Guide.pdf
techniques to build a profile for said individual
user;                                                One “must be an Akamai Ion customer to use this SDK.” Get Starter with the Mobile App Performance STK at 2.
                                                     (https://developer.akamai.com/get-started-mobile-app-performance-sdk)
                                                     The Akamai Intelligent Platform, Ion, “is powered by applying machine learning to real user data.” Akamai
                                                     Adds Intelligent Performance Automation and Mobile App Optimization Capabilities to Ion (Feb. 28, 2017) at 2
                                                     (emphasis added).
                                                      (https://www.akamai.com/...ut/news/press/2017-press/akamai-adds-intelligent-performance-automation-and-
                                                     mobile-app-optimization-to-ion.jsp)
(c) generating a list of anticipated requests for    Akamai’s MAP SDK relies upon users being associated “with appropriate content” based on an “ingesting
user demand content from said individual user,       content” process. The content for any given group is stored and maintained while fresh.
said list comprising a deadline for each             https://developer.akamai.com/legacy/assets/downloads/sdk/map/MAP%20SDK%20Configuration%20Guide.pdf
anticipated request;

                                                     “When the device is offline, content requests are served from the cache until the expiration date.”
                                                     https://developer.akamai.com/legacy/assets/downloads/sdk/map/MAP%20SDK%20Configuration%20Guide.pdf
(d) for each anticipated request and deadline in     For each video of interest identified from users preferences, and for the timing of the delivery of each such video:
said list:
(1) downloading to said mobile user device in
advance of said deadline data responsive to          “Pre-positioned” in this case means positioned in advance of the deadline for delivery from cache. Such pre-
said anticipated request;                            positioning occurs, e.g., “during off peak hours when connection speeds are fast.” Additionally, Akamai’s MAP
                                                     SDK relies upon expiration dates for content to ensure content is fresh.
                                                     https://developer.akamai.com/legacy/assets/downloads/sdk/map/MAP%20SDK%20Configuration%20Guide.pdf.



                                                                               -1-
                                     Case 1:19-cv-11528-ADB Document 1-7 Filed 04/19/19 Page 3 of 3



(2) storing said data in a memory in said            “The videos are stored on the mobile device so when the mobile customer goes to launch the video, it launches
mobile user device;                                  instantly with no buffering or stalling. Because they are stored on the mobile device, the playback is of the
                                                     highest quality and unaffected by network conditions. The videos actively refresh on a regular basis and outdated
                                                     videos are removed, so mobile subscribers don’t have to manually clear their device of stored video content.”
                                                     https://www.akamai.com/fr/fr/multimedia/documents/product-brief/predictive-content-delivery-product-brief.pdf
                                                     (Device Storage & Management) (emphasis added). Thus, “[o]nce this content is on the device, it’s ready when
                                                     the app user needs it.”
                                                     https://developer.akamai.com/legacy/assets/downloads/sdk/map/MAP%20SDK%20Configuration%20Guide.pdf.
(e) receiving at least one actual request for user   Content that is requests by a user that is already at the device is loaded from cache of the device as opposed to
demand content from said individual user             being requested from a remove server.
initiated by said mobile user device, and            https://developer.akamai.com/legacy/assets/downloads/sdk/map/MAP%20SDK%20Configuration%20Guide.pdf.

(f) in response to said at least one actual          Content that is requests by a user that is already at the device is loaded from cache of the device as opposed to
request for user demand content from said            being requested from a remove server.
individual user, presenting at said mobile user      https://developer.akamai.com/legacy/assets/downloads/sdk/map/MAP%20SDK%20Configuration%20Guide.pdf.
device data from said memory response to said
actual user request.




                                                                               -2-
